DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 03/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/033297 A1 (hereinafter “’297”). ‘297 teaches an extrusion composition comprising polypropylene, 0.01 to 0.15 parts by wt. of an aluminum or sodium phosphate ester based nucleating agent, and 0.005 parts by wt. of a polyethylene glycol with number avg. mol wt. of 300 to 10,000. See ‘297, Abstract; [0020], page 10, lines 4-12, [0028], [0028], [0031], [0032], [0035]. The present invention differs from ‘297 in that the ‘297 does not teach polypropylene as part of an elastomeric matrix. The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although ‘297 does not disclose in the working examples propylene (co)polymers, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to add propylene (co)polymers as additives, co-additive or as a general teaching of a polyolefin.  Such modification would be obvious because one would realize the current invention is broad enough to include propylene (co)polymers and have a reasonable expectation of success that propylene copolymers as taught by ‘297 would be similarly useful and applicable to polypropylene polymers as additives or co-additives to one of ordinary skill and as a replacement of polyethylene. Therefore, claims 1-7 are deem as being unpatentable over ‘297.

Claims 4-5 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh